UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 09/30/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus Large Cap Equity Fund Dreyfus Large Cap Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund September 30, 2016 (Unaudited) Common Stocks - 99.3% Shares Value ($) Banks - 4.0% Bank of America 559,340 8,753,671 Citizens Financial Group 232,010 5,732,967 Wells Fargo & Co. 100,360 4,443,941 Capital Goods - 9.7% 3M 30,300 5,339,769 Eaton 98,910 6,499,376 General Electric 167,290 4,955,130 Honeywell International 67,841 7,909,582 Illinois Tool Works 71,723 8,595,284 Ingersoll-Rand 109,910 7,467,285 United Technologies 52,912 5,375,859 Consumer Durables & Apparel - 1.2% NIKE, Cl. B 108,006 Consumer Services - 2.4% Panera Bread, Cl. A 23,786 a,b 4,631,610 Yum! Brands 72,590 6,591,898 Diversified Financials - 7.6% Ally Financial 214,480 4,175,926 Capital One Financial 85,930 6,172,352 Charles Schwab 213,960 6,754,717 Intercontinental Exchange 25,010 6,736,694 Invesco 240,836 7,530,942 Voya Financial 173,800 5,008,916 Energy - 8.7% Chevron 45,373 4,669,789 Exxon Mobil 53,350 4,656,388 Halliburton 95,440 4,283,347 Marathon Petroleum 125,750 5,104,193 Nabors Industries 356,710 4,337,594 Pioneer Natural Resources 18,178 3,374,746 Schlumberger 57,310 4,506,858 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Energy - 8.7% (continued) Valero Energy 120,360 6,379,080 Williams 132,510 4,072,032 Food & Staples Retailing - .7% Costco Wholesale 22,020 Food, Beverage & Tobacco - 6.9% Constellation Brands, Cl. A 31,926 5,315,360 Mondelez International, Cl. A 93,620 4,109,918 Monster Beverage 40,599 b 5,960,339 PepsiCo 81,210 8,833,212 Philip Morris International 88,906 8,643,441 Health Care Equipment & Services - 4.8% Abbott Laboratories 81,640 3,452,556 Aetna 35,040 4,045,368 UnitedHealth Group 45,885 6,423,900 Universal Health Services, Cl. B 31,324 3,859,743 Zimmer Biomet Holdings 37,785 4,912,806 Household & Personal Products - 1.7% Procter & Gamble 89,595 Insurance - 1.0% Hartford Financial Services Group 105,690 Materials - 3.0% Celanese, Ser. A 74,220 4,940,083 Dow Chemical 102,710 5,323,459 Nucor 79,160 3,914,462 Media - 3.4% Comcast, Cl. A 73,350 4,866,039 Time Warner 101,940 8,115,443 Walt Disney 34,973 3,247,593 Pharmaceuticals, Biotechnology & Life Sciences - 9.9% Agilent Technologies 112,560 5,300,450 Allergan 20,104 b 4,630,152 Amgen 15,929 2,657,117 Biogen 10,896 b 3,410,775 BioMarin Pharmaceutical 20,983 b 1,941,347 Bristol-Myers Squibb 69,270 3,735,038 Common Stocks - 99.3% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 9.9% (continued) Celgene 28,067 b 2,933,844 Eli Lilly & Co. 56,550 4,538,703 Johnson & Johnson 56,779 6,707,303 Merck & Co. 99,220 6,192,320 Pfizer 147,740 5,003,954 Real Estate - 1.3% American Tower 53,782 c Retailing - 4.4% Amazon.com 17,270 b 14,460,344 Home Depot 52,171 6,713,364 Semiconductors & Semiconductor Equipment - 8.2% Broadcom 62,893 10,850,300 Intel 195,680 7,386,920 NXP Semiconductors 102,590 b 10,465,206 QUALCOMM 94,280 6,458,180 Taiwan Semiconductor Manufacturing, ADR 133,480 4,083,153 Software & Services - 13.5% Accenture, Cl. A 31,332 3,827,830 Adobe Systems 66,662 b 7,235,493 Alphabet, Cl. A 23,817 b 19,150,297 Cognizant Technology Solutions, Cl. A 25,570 b 1,219,945 Facebook, Cl. A 113,672 b 14,580,707 Microsoft 64,330 3,705,408 salesforce.com 108,470 b 7,737,165 Visa, Cl. A 82,060 6,786,362 Technology Hardware & Equipment - 2.2% Apple 60,581 6,848,682 Palo Alto Networks 23,923 a,b 3,811,652 Telecommunication Services - 2.2% AT&T 194,620 7,903,518 Verizon Communications 46,420 2,412,912 Utilities - 2.5% Dominion Resources 59,840 4,444,317 Dynegy 318,990 a,b 3,952,286 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Utilities - 2.5% (continued) Exelon 109,050 3,630,275 Total Common Stocks (cost $380,881,052) Other Investment - .5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $2,661,506) 2,661,506 d Investment of Cash Collateral for Securities Loaned - 1.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $5,354,529) 5,354,529 d Total Investments (cost $388,897,087) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $5,566,761 and the value of the collateral held by the fund was $5,611,471, consisting of cash collateral of $5,354,529 and U.S. Government & Agency securities valued at $256,942. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 13.5 Pharmaceuticals, Biotechnology & Life Sciences 9.9 Capital Goods 9.7 Energy 8.7 Semiconductors & Semiconductor Equipment 8.2 Diversified Financials 7.6 Food, Beverage & Tobacco 6.9 Health Care Equipment & Services 4.8 Retailing 4.4 Banks 4.0 Media 3.4 Materials 3.0 Utilities 2.5 Consumer Services 2.4 Technology Hardware & Equipment 2.2 Telecommunication Services 2.2 Household & Personal Products 1.7 Money Market Investments 1.6 Real Estate 1.3 Consumer Durables & Apparel 1.2 Insurance 1.0 Food & Staples Retailing .7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 447,047,025 - - Equity Securities— Foreign Common Stocks † 25,398,659 - - Mutual Funds 8,016,035 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At September 30, 2016, accumulated net unrealized appreciation on investments was $91,564,632, consisting of $97,076,572 gross unrealized appreciation and $5,511,940 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund September 30, 2016 (Unaudited) Common Stocks - 99.6% Shares Value ($) Capital Goods - 11.4% 3M 3,904 688,002 Boeing 4,625 609,298 Honeywell International 8,129 947,760 Illinois Tool Works 6,106 731,743 Ingersoll-Rand 11,970 813,242 Lockheed Martin 1,915 459,064 United Technologies 4,503 457,505 Consumer Durables & Apparel - 1.8% NIKE, Cl. B 13,950 Consumer Services - 3.7% Panera Bread, Cl. A 2,424 a 472,001 Starbucks 5,088 275,464 Yum! Brands 8,653 785,779 Diversified Financials - 2.3% Charles Schwab 11,207 353,805 Intercontinental Exchange 1,087 292,794 Invesco 10,314 322,519 Energy - 1.5% Anadarko Petroleum 5,732 363,180 PBF Energy, Cl. A 10,692 b 242,067 Food & Staples Retailing - 1.2% Costco Wholesale 3,158 Food, Beverage & Tobacco - 8.7% Altria Group 7,346 464,488 Constellation Brands, Cl. A 4,630 770,849 Monster Beverage 3,463 a 508,403 PepsiCo 8,602 935,640 Philip Morris International 9,397 913,576 Health Care Equipment & Services - 3.4% Edwards Lifesciences 2,488 a 299,953 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.6% (continued) Shares Value ($) Health Care Equipment & Services - 3.4% (continued) UnitedHealth Group 4,987 698,180 Zimmer Biomet Holdings 2,986 388,240 Household & Personal Products - .9% Kimberly-Clark 3,134 Insurance - 1.0% Arthur J. Gallagher & Co. 8,128 Materials - 3.3% Celanese, Ser. A 6,247 415,800 Dow Chemical 9,098 471,549 Nucor 9,286 459,193 Media - 4.1% Comcast, Cl. A 10,029 665,324 Time Warner 8,148 648,662 Walt Disney 4,213 391,219 Pharmaceuticals, Biotechnology & Life Sciences - 11.6% Agilent Technologies 7,614 358,543 Alexion Pharmaceuticals 1,463 a 179,276 Allergan 2,484 a 572,090 Amgen 2,246 374,655 Biogen 1,132 a 354,350 BioMarin Pharmaceutical 3,556 a 329,001 Bristol-Myers Squibb 9,524 513,534 Celgene 4,053 a 423,660 Eli Lilly & Co. 6,682 536,297 Gilead Sciences 7,369 583,035 Incyte 2,840 a 267,784 Merck & Co. 4,732 295,324 Real Estate - 1.0% Kimco Realty 14,821 c Retailing - 9.0% Advance Auto Parts 2,200 328,064 Amazon.com 2,295 a 1,921,626 Lowe's 8,614 622,017 Macy's 10,118 374,872 The TJX Companies 4,792 358,346 Common Stocks - 99.6% (continued) Shares Value ($) Retailing - 9.0% (continued) TripAdvisor 1,782 a,b 112,587 Semiconductors & Semiconductor Equipment - 8.3% Broadcom 4,780 824,646 Micron Technology 29,909 a 531,782 NVIDIA 7,474 b 512,118 NXP Semiconductors 6,952 a 709,174 QUALCOMM 6,544 448,264 Taiwan Semiconductor Manufacturing, ADR 12,584 384,945 Software & Services - 19.2% Accenture, Cl. A 4,100 500,897 Adobe Systems 6,112 a 663,396 Alphabet, Cl. A 3,179 a 2,556,107 Cognizant Technology Solutions, Cl. A 2,230 a 106,393 Facebook, Cl. A 12,550 a 1,609,788 Microsoft 13,346 768,730 salesforce.com 8,880 a 633,410 Splunk 6,940 a 407,239 Visa, Cl. A 8,296 686,079 Technology Hardware & Equipment - 5.3% Apple 16,646 1,881,830 Palo Alto Networks 1,963 a,b 312,765 Telecommunication Services - 1.9% AT&T 12,672 514,610 Verizon Communications 4,900 254,702 Total Common Stocks (cost $29,479,726) Other Investment - .5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $185,777) 185,777 d STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - .9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $387,385) 387,385 d Total Investments (cost $30,052,888) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $1,171,211 and the value of the collateral held by the fund was $1,172,324, consisting of cash collateral of $387,385 and U.S. Government & Agency securities valued at $784,939. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 19.2 Pharmaceuticals, Biotechnology & Life Sciences 11.6 Capital Goods 11.4 Retailing 9.0 Food, Beverage & Tobacco 8.7 Semiconductors & Semiconductor Equipment 8.3 Technology Hardware & Equipment 5.3 Media 4.1 Consumer Services 3.7 Health Care Equipment & Services 3.4 Materials 3.3 Diversified Financials 2.3 Telecommunication Services 1.9 Consumer Durables & Apparel 1.8 Energy 1.5 Money Market Investments 1.4 Food & Staples Retailing 1.2 Insurance 1.0 Real Estate 1.0 Household & Personal Products .9 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 39,192,426 - - Equity Securities— Foreign Common Stocks † 1,918,765 - - Mutual Funds 573,162 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At September 30, 2016, accumulated net unrealized appreciation on investments was $11,631,465, consisting of $11,897,693 gross unrealized appreciation and $266,228 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J.
